Our opinion is that the letter of April 11, 1898, written by the respondent Lucy E. Whipple to the complainant, assuming it to have been in other respect a sufficient note or memorandum of sale to answer the requirements of the statute of frauds, was insufficient in that it does not describe the land. In 22 Am. 
Eng. Ency. L. 968, it is stated that, while resort may be had to parol evidence to fit the description to the land, such evidence is inadmissible where there is no description. Lee v. Stone,21 R.I. 123, was a case of the former class. In the present instance the letter contains no description whatever of the land, but merely refers to it as "that lot." For this reason the bill must be dismissed.